DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urrea et al. (US. 8,665,056 B2).
In Regards to Claim 1:
Urrea teaches a fuse module (600) comprising: 
a mounting block (620) formed of an electrically insulating material, the mounting block (620) including a rear wall (680A) extending from a base (See Reproduced Drawing 1); 
a fuse plate (629) comprising: 
an electrically conductive bus bar (631) disposed adjacent a rear surface of the rear wall (680A); 
a fusible element (636) electrically connected to the bus bar (631) and disposed adjacent a front surface of the rear wall (680A); and 

In Regards to Claim 2:
Urrea teaches the fuse module of claim 1, wherein the bus bar (631) is planar and is disposed in a parallel relationship with the rear surface of the rear wall (680A).
In Regards to Claim 3:
Urrea teaches the fuse module of claim 1, further comprising a mounting tab (629A) extending perpendicularly from the bus bar (631) and having a mounting aperture (See Reproduced Drawing 1) formed therein.
In Regards to Claim 4:
Urrea teaches the fuse module of claim 3, wherein the mounting tab (629A) is disposed in a parallel relationship with the fuse terminal (635).
In Regards to Claim 5:
Urrea teaches the fuse module of claim 3, wherein the mounting tab (629A) extends rearwardly from the bus bar (631), away from the terminal post (625).
In Regards to Claim 6:
Urrea teaches the fuse module of claim 3, wherein the mounting tab (629A) extends forward, toward the terminal post (625), from a top edge of an extended portion (See Reproduced Drawing 1) of the bus bar (631) that extends beyond a longitudinal end of the mounting block (620).
In Regards to Claim 7:
Urrea teaches the fuse module of claim 6, wherein the extended portion (See Reproduced Drawing 1) of the bus bar (631) is a contiguous extension of a sheet of metal from which the bus bar (631) is formed.
In Regards to Claim 8:
Urrea teaches the fuse module of claim 6, wherein the extended portion (See Reproduced Drawing 1) of the bus bar (631) is formed of a piece of metal that is separate from the bus bar (631) and that is mechanically coupled to the bus bar (631).
In Regards to Claim 9:
Urrea teaches the fuse module of claim 1, wherein a portion of the fuse plate (629) is embedded within the mounting block (620).
In Regards to Claim 10:
Urrea teaches the fuse module of claim 1, wherein the fuse terminal (635) is a first fuse terminal (6351) and the fusible element (636) is a first fusible element (6361), the fuse module (600) further comprising: 
second a fusible element (6362) electrically connected to the bus bar (631) and disposed adjacent the front surface of the rear wall (680A); and a second fuse terminal (6352) electrically connected to the second fusible element (6362) and extending onto the top of the base (See Reproduced Drawing 1).

    PNG
    media_image1.png
    868
    900
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831